Title: To George Washington from Henry Knox, 14 February 1788
From: Knox, Henry
To: Washington, George



My dear Sir
New York 14th February 1788

It is with great satisfaction that I inform you that last evening the news arrived here of the adoption of the new constitution in Massachusetts on the 6th instant. The members present in the convention on the decision of the question 355—187 affirmatives, 168 negatives—majority 19.
It may be asserted with great truth, that the subject was most

candidly examined and debated. Many of the minority declared their determination of inculcating the principles of acquiesence, and union, among their constituents.
The opposition arose from local causes, which existed previously to the general convention of Philadelphia in May and is to be classed under the following heads.
1st The part of the insurgent interest who oppose every species of government, that may prevent their return to great Britain. The persons who influence the insurgents, have been fixed on this point, and consider the constitution, as the greatest obstacle to the accomplishment of their wishes.
2. Desperate debtors who are warmly attached to paper-money and tender Laws.
3. Honest men, without information, whose minds are apprehensive of danger to their liberties, but like people groping in the dark, they possess, no principle whereby to ascertain the quality, degree or nearness of the danger—Their suspicions render them incapable of conviction.
The 1st and 2d classes constitute probably 8/10ths of the opposition in the convention of Massachusetts. 45 members were present from the Province of main 25 of whom voted for the constitution.
I enclose a news paper containing a description of the demonstrations of Joy by the people of Boston on the occasion.
There is not a doubt but that the Majority will be perfectly efficient within the State of Massachusetts, But the example to the other States particularly to this, will not be so influential as if the majority had been larger.
The Convention of New Hampshire assembled yesterday. About 20 days hence I hope to have the pleasure of informing You of the adoption of the constitution in that State. I am my dear Sir with the sincerest affection Your most obedient humble Servant

H. Knox

